Citation Nr: 1243712	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran originally filed his claim for service connection for PTSD; however, in July 2008 he amended his claim to include general anxiety disorder and the January 2009 rating decision continued the denial of service connection for PTSD (also claimed as general anxiety disorder).  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page.

The Veteran testified before the undersigned Veterans Law Judge in September 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The currently diagnosed anxiety is due to the Veteran's military service.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran originally filed a claim for service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

A diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

As discussed below, the medical evidence is unclear if he has an actual diagnosis of PTSD under 38 C.F.R. § 3.304(f); however, there is evidence that the Veteran has a current diagnosis of anxiety with some symptoms associated with PTSD.  Therefore, in compliance with Clemons¸ as mentioned above, the Board finds that the issue should be recharacterized to include all of his psychiatric diagnoses.  After a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt the Board finds that service connection for anxiety is warranted. 
The Veteran testified that he has both diagnoses of anxiety and PTSD that were both related to his military service.  He testified that during the Cuban Missile Crisis he was aboard a ship that chased Russian submarines for two weeks  and had planes overhead for two weeks.  For two weeks he believed that they could be blown out of the water at any moment and they had to make a ship that was coming toward Cuba stop and turn around.  He testified that as soon as he got out of the military he sought treatment from a private doctor and was diagnosed with tremors  and was put on medication; he testified that these tremors were an early symptom of his current diagnosis of PTSD. The Board notes that the Veteran does have a VA diagnosis of tremors as noted in a May 2008 treatment note. 

In January 2008 the Veteran had a private psychiatric assessment.  It was noted that the Veteran was involved in a stand-off during the Cuban Crisis and was on a ship that had a confrontation with a Russian ship that was transporting nuclear missiles to Cuba.  He reported that he was standing watch on the deck of the ship and experienced intense fear and dread at the time.  It was noted that for many years the Veteran experienced severe anxiety and tremors; he also experienced problems with sleeping and still does.  The Veteran's symptoms were severe to the point where it affected his ability to function and for many years he was treated with psychotropic medications; he was also on Zoloft, Propranol, and Lorazepam.  He was diagnosed with Axis I diagnoses of PTSD and anxiety disorder.  It was noted that the Veteran had chronic, severe anxiety disorder most probably associated with PTSD.  He opined that they were service-connected and that that he agreed with the continuation of the Veteran's medications to control his tremors.  In October 2008 the private physician submitted a follow-up to his January 2008 psychiatric assessment.  He stated that the Veteran suffered from PTSD as well as, generalized anxiety disorder.  

The Veteran was afforded a VA examination in March 2012.  The VA examiner stated that the Veteran did not have an Axis I diagnosis of PTSD but did have a diagnosis of anxiety.  It was noted that though the Veteran's stressor was not adequate to support the diagnosis of PTSD it was related to the Veteran's fear of hostile military or terrorist activity.  The VA examiner stated that the Veteran's claimed condition was less likely than not incurred in the military.  The rationale for her opinion was that the stressor was not adequate to have caused PTSD and the Veteran did not endorse symptoms consistent with a PTSD diagnosis.  Additionally, it is believed that the source of his anxiety is multidetermined and began in childhood; however, it cannot be ruled out that the Veteran's military experience played a small part in maintaining his symptoms.  It was noted that the clinical picture was complicated by the behavior of the Veteran's father that indicated some form of mental disorder with possible insomnia since he was "addicted" to Benadryl and that the Veteran likely had a genetic predisposition to anxiety and insomnia or perhaps even hypomania.  It was noted that the Veteran's symptoms have been masked by 20 years of Xanax, alcohol and other medication use; also, complicating the picture is the fact that the long term use of Xanax actually increased anxiety.  The VA examiner opined that it is not likely that the military stress he suffered has contributed significantly to his distress but it cannot be ruled out that it played a small part in maintaining his symptoms.  It is possible that the Veteran suffers with cyclothymia but there is not sufficient information to make that diagnosis.  It was further noted that the previous diagnosis of PTSD in the Veteran's claims file did not make any mention of his childhood or father's illness and it also did not appear to take into account the stressor criteria.  

The Board concludes that the Veteran experienced fear of hostile military activity but that there is evidence both for and against a current diagnosis of PTSD due to his military service.  The VA examinations and VA treatment notes do not reveal a diagnosis of PTSD; however, the Veteran's private examinations reveal Axis I diagnoses of PTSD. In addition, the Veteran testified that he has been receiving treatment for tremors that started after his military service and were an early symptom of his psychiatric disorder; the Board notes that the Veteran's VA examination and VA treatment notes reveal a diagnosis of tremors.  Thus, the Board finds that it is possible that he has a current diagnosis of PTSD.  However, the Board finds that the Veteran has a clear, undisputable diagnosis of anxiety that is at least in part related to his military experiences; the Board notes that though the VA examiner related the Veteran's anxiety to his childhood and father he also related it in part to his military service.  Therefore, the Board finds service connection should be granted on the basis of service connection for anxiety.

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Throughout the course of his communications with VA, the Veteran has consistently maintained that he has some observable symptoms associated with military service that affect his overall mental health and that his anxiety and tremors have been chronic since his discharge from the military.  Since the Veteran is competent to report on the nature of his observable symptoms the Board finds that such consistency makes his statements credible.  The Board notes that there is no medical evidence of manipulation or malingering, nor are there medical opinions against a diagnosis of anxiety.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In sum, the Board finds that the Veteran has a current diagnosis of anxiety.  The Veteran's private examination reports relate the Veteran's anxiety disorder to his military service and the VA examiner relates it in part to his military service. Therefore, by extending the benefit of the doubt to the Veteran, service connection is warranted in this case.  



ORDER

Service connection for anxiety is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


